Citation Nr: 1450633	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-44 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from April 2004 to February 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and January 2008 rating decisions. 

In December 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in New York, New York.  A copy of the transcript is of record. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has the Veteran or his representative identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This issue was remanded by the Board in December 2012 for further development.

The Board notes that some of the Veteran's VA treatment records were associated with the electronic claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, as the February 2013 SSOC indicated that these treatment records were among the evidence of record that had been reviewed by the RO, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Review of the record does not indicate that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected back disability.  In fact, he testified at the December 2011 Board hearing that he was currently employed.  Thus, the Board finds that Rice is inapplicable in this case.


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by limitation of motion, complaints of pain, and moderate radiculopathy of the left lower extremity, with no evidence of ankylosis of any kind.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a disability rating of 20 percent, but no more, for radiculopathy of the left lower extremity associated with the Veteran's service-connected degenerative disc disease of the lumbar spine have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's lumbar spine claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in January 2006 and June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was most recently provided a VA examination which addressed his lumbar spine disability claim in January 2013.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In a May 2006 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine L4-5, herniated nucleus pulposis, stenosis and left-sided radiculopathy and assigned a 40 percent evaluation, effective February 7, 2006, under Diagnostic Code (DC) 5242.  The Veteran is seeking a higher rating.



DC 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
      o	The cervical spine when
?	Forward flexion is greater than 30 degrees but not greater than 40 degrees, or
?	 Combined range of motion is greater than 170 degrees but not greater than 335 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
      o	The cervical spine when
?	Forward flexion is greater than 15 degrees but not greater than 30 degrees, or
?	Combined range of motion is not greater than 170 degrees; or
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
      
      
      	A 30 percent rating is assigned for the cervical spine when
      o	Forward flexion is 15 degrees or less, or
      o	There is favorable ankylosis of the entire cervical spine.
      	A 40 percent rating is assigned for
      o	Unfavorable ankylosis of the entire cervical spine, or
      o	The thoracolumbar spine when
      ?	Forward flexion is 30 degrees or less, or
      ?	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

1.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

The Board has reviewed all relevant VA treatment records, which document complaints of back pain and radiculopathy, as well as the Veteran's statements and hearing testimony.  The Veteran also underwent VA spine examinations, which are of record, in February 2006, March 2006, June 2007, and January 2013. 

Upon review of the evidence of record, there is no medical or lay evidence reflecting that the Veteran's service-connected lumbar spine disability manifests with favorable or unfavorable ankylosis of the lumbar spine or of the entire spine.  As such, an evaluation in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, the Veteran's service-connected lumbar spine disability is currently assigned a 40 percent evaluation, which is the maximum evaluation available for limitation of function under the General Rating Formula for Diseases and Injuries of the Spine, with the exception of evaluations available for ankylosis.  There is no indication in the medical evidence of record, to include the most recent January 2013 VA examination report, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  Thus, an initial evaluation in excess of the currently assigned evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note (1).

In this regard, the Board notes that the Veteran underwent a VA examination in March 2006, in which it was noted that he had low back pain that radiated into his left lower extremity.  He was noted as having left-sided lumbar radiculopathy.  The Veteran was noted in a July 2006 private treatment record from Advanced Neurological Care, P.C., as having lower back pain that radiated into his buttocks and left leg.  EMG/NCV testing revealed evidence of mild-moderate L4-L5 radiculopathy on the left.  At a June 2007 VA examination, the Veteran was noted as having pain that radiated to the left lower extremity.

The Veteran testified at the December 2011 Board hearing that once every five weeks he experienced pain that radiated down to the back of the knee.  At the January 2013 VA examination, the Veteran was noted as having normal muscle strength testing, normal deep tendon reflex testing, and normal sensory testing.  The examiner noted that the Veteran had radiculopathy, to specifically include mild intermittent pain of the left lower extremity.  The examiner noted that the Veteran's radiculopathy complaints involved the left L4/L5/S1/S2/S3 nerve roots and were moderate in severity.

In light of the aforementioned medical evidence, the Board concludes that a separate compensable rating is warranted for the Veteran's radiculopathy of the left lower extremity.  (The claims file contains no evidence of any right lower extremity radiculopathy.)

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A 80 percent rating is warranted for complete paralysis, with the foot dangling and dropping, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The words "mild," "moderate," and "severe" are not defined in Diagnostic Code 8520 except as they relate to "complete" paralysis.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Upon review of the aforementioned evidence, the Board finds that the Veteran should be assigned a separate 20 percent rating for the left lower extremity for moderate incomplete paralysis, effective February 7, 2006, the date following the Veteran's release from active duty.  As discussed above, EMG/NCV testing from July 2006 revealed evidence of mild-moderate L4-L5 radiculopathy on the left.  The January 2013 VA examiner noted that the Veteran's radiculopathy complaints involved the left L4/L5/S1/S2/S3 nerve roots and were moderate in severity.  As such, the Board finds the Veteran's radiculopathy of the left lower extremity should be assigned a separate 20 percent rating under Diagnostic Code 8520 as of February 7, 2006.

The Board has considered whether an evaluation in excess of 20 percent is warranted for the Veteran's radiculopathy.  However, there is no evidence of record reflecting that the Veteran's radiculopathy manifests with symptoms warranting a higher evaluation for any period of time on appeal.  Specifically, there is no evidence suggesting that this disability manifests with severe incomplete paralysis with marked muscular atrophy, or with complete paralysis, with the foot dangling and dropping, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  At the January 2013 VA examination, the Veteran was noted as having normal muscle strength testing, normal deep tendon reflex testing, and normal sensory testing.  He did not have muscle atrophy.  At the June 2007 VA examination, neurological examination revealed intact sensory testing, five by five for all 4 extremities with regard to motor testing, and symmetrical reflex testing.  As such, the Board finds the evidence of record does not support a rating higher than 20 percent for the Veteran's radiculopathy of the left lower extremity.

No other objective neurological abnormalities were noted in the claims file.  

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, the Board acknowledges that the January 2013 VA examiner found that the Veteran has IVDS and experiences incapacitating episodes.  However, the examiner determined that the Veteran's incapacitating episodes lasted a total duration of less than 1 week during the past 12 months.  There is no other evidence of record reflecting that the Veteran has been prescribed bed rest by a physician and treatment by a physician for any period longer than this within a 12-month period.  Therefore, in consideration of Note (2), and as the Veteran's service-connected disability warrants a higher evaluation under the General Rating Formula for Diseases and Injuries of the Spine than under the Formula for Rating IVDS Based on Incapacitating Episodes, the Board finds that an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine for any period of time on appeal.  Additionally, the preponderance of the evidence supports assigning an initial 20 percent evaluation, but no more, for radiculopathy of the left lower extremity for the period of February 7, 2006, to the present.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to these conditions.  The Veteran's service-connected lumbar spine disability is manifested by complaints of pain and by limitation of motion.  His service-connected radiculopathy of the left lower extremity is manifested by complaints of radiating pain.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.










ORDER

Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial evaluation of 20 percent for radiculopathy of the left lower extremity from February 7, 2006, to the present is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


